KHA"*
                                                    LAWYERS
                                                                                               DEC 14 2015
                                   KETTERMAN HEDLESTEN & AMANN, PLLC                      , CHfHSTOPHca . ,
                                                www.khalawyers.com

 JULIE A. KETTERMAN
 Cert/fed fa(nfy/ CPSMecforor
julie@khalawyers. com


JAMES R. HEDLESTEN
james@khalawyers.com

COLIN B. AMANN
colin@khalawyers.com


                                              December 10,2015



         »Se/f/ via email: bmeverGbcbvlaw.com

         First Court of Appeals
         Attn: Christopher A. Prine,
         Clerk of the Court
         301 Fannin Street
         Houston, Texas 77002

                   RE:          Cause No. 01-15-0.0755-CV; Brandy M Weido v. Don Weido
         Mr. Prine:

                   Wedo not represent DonWeido inthis appeal. As a courtesy to our former
         client in the initial matter, please be advised that Don Weido will not be filing a
         Motion for Extension of Time nor a Brief. This matter may be considered by the
         Court without any further action from Mr. Weido.
                   If you have any questions, you may contact DonWeido directly.


                                                                     Sincerely,


                                                                     James R. Hedlesten



         JRH/cdw




 1004 Prairie, Suite 300          I Houston, TX 77002 I Phone: 713.652.2003 I        Fax: 713.652.2002
          The Isis Building                                    MOflTH HOUSTON Ta 773^
          1004 Prairie, Suite 300
KHA
LAWYERS
          Houston, TX 77002                                       11. &EC 2SMS PM 9 1
                                        nt-uc
                                                           J
                                !FIRST CO!'PT


                                |    DEC 1 4 Z0I5
                                I
                                I CHRISTOPHER A. pRjf.jp
                                KLERK




                                    •HOUSTON ,1€XAS ^fROOZ-
                               /7002SS0&S CO1&                    ,||„|l.».||l.„.|JjHI|.|..f||llllH"'»«l'l"»'ll»Ill'%